Exhibit 10.38

 

MANUFACTURING SERVICES AGREEMENT

(hereafter MSA)

 

Advanced Power Technology

 

Semiconductor Assembler & Manufacturer Sdn Bhd

140 Commerce Drive

 

PT 2108 & 2109, Sri Senawang Light

Montgomeryville, PA 18936

 

Industries Centre,

 

 

Jalan Tampin, 70450 Seremban, N.S.

Tel: 215-631-9840

 

Tel: 606-6777778

Fax: 215-631-9855

 

Fax: 606-6777773

E-Mail: csrfpa@Advancedpower.com

 

E-Mail: info@semiconductor.com.my

 

 

 

(hereafter BUYER)

 

(hereafter SELLER)

 

This Agreement by and between Advanced Power Technology, and Semiconductor
Assembler and Manufacturer, shall have an Effective Date of 11/1/05,

 

and defines the basic considerations under which business will be conducted
between the parties.

 

WHEREAS, BUYER may from time to time desire SELLER to perform certain assembly
and other services for BUYER pursuant to the terms and conditions of this
Agreement; and

 

WHEREAS, SELLER desires to perform such assembly and other services for BUYER
pursuant to the terms and conditions of this Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, BUYER and
SELLER hereby agree as follows:

 

1.                                       PURPOSE / TERM

 

This Agreement shall apply to all orders for assembly and other services to be
provided by SELLER to BUYER from the Effective Date hereof until December 31,
2006, unless otherwise terminated as provided herein.  Unless notice of
termination is given by either party upon ninety (90) days prior written notice,
this Agreement shall be automatically renewed for successive one year periods
until its termination.

 

2.                                       QUALITY

 

A.    SELLER agrees to establish and maintain a quality system in accordance
with ISO 9002, and to utilize assembly and test processes in full compliance
therewith ISO 9002, and to ensure SELLER’S compliance therewith, specific
details shall be specified in Attachment A.  SELLER further agrees that the
assembled product and/or other services will also conform to BUYER’S quality
assurance specifications and meet the intent of BUYER’S Quality Systems
Procedures specified in Attachment A.

 

--------------------------------------------------------------------------------


 

B.    BUYER agrees to use SELLER’S process flow, so long as such process flow
complies with BUYER’S specifications and quality requirements as set forth in
Attachment A.

 

3.                                       CHANGES

 

A.    SELLER agrees that it shall not make any change in its processes or
materials which may impact BUYER’S products without prior written approval from
BUYER.

 

B.    BUYER shall not make any changes to the specifications without prior
notice to SELLER.  When such change notices are incompatible with existing
equipment or adversely affect existing productivity rates, SELLER shall so
notify BUYER in writing within ten (10) days of its receipt of BUYER’S notice. 
If BUYER proceeds with such changes notwithstanding SELLER’S notice of impact,
BUYER shall reimburse SELLER for the negotiated cost of such changes.

 

4.                                       WARRANTIES

 

A.    SELLER warrants, for a period of twelve (12) months following shipment of
the finished goods to BUYER, that all products supplied to BUYER pursuant to
this Agreement will be in conformance with BUYER’S specifications and will be
free from defects in material and workmanship.  In the event of any breach by
SELLER of the warranties contained herein, SELLER’S liability shall be limited
to an amount equal to the value added by SELLER to the devices assembled
pursuant to this Agreement.

 

B.    Notwithstanding the foregoing, the parties recognize that certain
components will be supplied by BUYER for use in the assembly process.  SELLER
makes no warranty to BUYER as to the quality or functionality of the components
supplied by BUYER.

 

C.    THE EXPRESS WARRANTIES SET FORTH HEREIN ARE IN LIEU OF ALL OTHER
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
WARRANTIES AS TO CONDITION, DESCRIPTION, FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY OR AS TO ANY OTHER MATTER.

 

5.                                       REWORK OR REIMBURSEMENT

 

A.   In the event that products delivered pursuant to this Agreement are
determined by BUYER to be either in nonconformance with the required
specifications or defective in material or workmanship, SELLER shall, at BUYER’S
sole option, (i) replace or rework the material or products, (ii) refund to
BUYER the cost of the materials supplied by BUYER for such products, and the
amount paid to SELLER for such products (at the cost of the value added) or
(iii) grant BUYER an offset against

 

--------------------------------------------------------------------------------


 

SELLER’S current or future invoices for products delivered pursuant to this
Agreement in an amount equal to the cost of the materials supplied by

 

BUYER for such products, and the amount paid to SELLER for such products (at the
cost of the value added).

 

B.    In no event will SELLER commence rework, replacement, reimbursement or set
off prior to its receipt from BUYER of BUYER’S election.

 

6.                                       LIMITATION OF LIABILITY

 

A.    NEITHER SELLER NOR BUYER SHALL BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES ARISING, DIRECTLY OR INDIRECTLY, FROM
THIS AGREEMENT OR ANY WORK OR SERVICE PERFORMED HEREUNDER, INCLUDING, BUT NOT
LIMITED TO THE ASSEBLY, DELIVERY, SALE, INSTALLATION, USE OR FAILURE OF ANY
PRODUCTS ASSEMBLED BY SELLER PURSUANT TO THIS AGREEMENT, EXCEPT THAT NOTHING
CONTAINED HEREIN EXCLUDES OR LIMITS SELLER’S LIABILITY TO BUYER FOR NEGLIGENCE
OR WILLFUL MISCONDUCT.

 

B.    No action shall be brought for any breach of this Agreement or any order
placed hereunder more than two (2) years after the accrual of such cause of
action.

 

7.                                       EQUIPMENT

 

A.    BUYER may provide to SELLER, at BUYER’S sole option, equipment to be used
by SELLER in providing services under this Agreement.  Any such equipment shall
be listed on EXHIBIT B, which shall be signed by the parties and by reference
therein deemed incorporated herein.

 

B.    Ownership to such equipment will at all times remain in BUYER.  SELLER
agrees to segregate and label such equipment as belonging to BUYER, as set forth
in more detail in EXHIBIT B.  The parties agree and understand that this
equipment list may be modified by BUYER from time to time to add or delete
certain equipment.

 

C.    SELLER will conduct an annual physical audit of the equipment supplied to
SELLER hereunder, and will notify BUYER thirty (30) days prior to commencement
of such audit.  SELLER shall deliver to BUYER a copy of each annual physical
audit of equipment.

 

3

--------------------------------------------------------------------------------


 

D.    SELLER agrees not to alter the equipment without BUYER’S prior written
consent.  SELLER shall promptly notify BUYER of any defects or faults in the
equipment.  While equipment is in SELLER’S possession, SELLER shall use due care
to insure that the equipment is not lost, damaged or destroyed.

 

E.    Upon the expiration or termination hereof, all equipment supplied to
SELLER hereunder shall be returned by SELLER to BUYER in the same condition as
when first received from BUYER, less ordinary wear and tear.

 

8.                                       TERMINATION

 

A.    BUYER may terminate this Agreement, or any individual order for services
hereunder, without cause and for BUYER’S convenience upon ninety (90) days prior
written notice to SELLER.

 

B.    After notice of termination for convenience has been tendered, the parties
shall coordinate an orderly termination of this Agreement or the terminated
order, and all affected work and subcontracts there under, and return to BUYER
any hardware, materials, records, specifications and other documents supplied or
owned by BUYER.

 

C.    In the event of any such termination for convenience, BUYER will purchase
from SELLER all of the scheduled work in process affected by the termination at
a price not to exceed SELLER’S audited, burdened cost for such items.

 

D.    SELLER agrees, in the event of any such termination for convenience, to
(i) immediately terminate all open purchase orders for materials for the
terminated portion of work, (ii) pursue the return for refund or credit of
materials already received but not yet in process, and (iii) follow all
reasonable instructions to minimize the cost of such termination to BUYER. 
Packing and freight costs for items returned to BUYER shall be borne by BUYER.

 

E.    In the event either party receives from the other a written notice of a
breach of this Agreement and after fifteen (15) days, has not cured such breach;
or becomes insolvent; or is placed in voluntary or involuntary bankruptcy, this
Agreement shall be deemed to be canceled for cause immediately.  The aggrieved
party shall be free to pursue all of its available remedies at law or in equity.

 

F.    After notice of termination has been tendered, the SELLER shall not use,
either directly or indirectly, or disclose to others, any Technical Data, as
defined in Paragraph 12 herein, furnished or first created hereunder.

 

4

--------------------------------------------------------------------------------


 

9.                                       SCRAP

 

SELLER will dispose of scrap generated while performing services pursuant to
this Agreement or any rejected material, including material rejected or returned
by BUYER, in accordance with applicable law and BUYER’S written instructions. 
Surplus material which has been furnished by BUYER shall be disposed of in
accordance with BUYER’S written instructions.

 

10.                                 SECURITY

 

SELLER agrees to take all necessary precautions to secure the areas in its
facility relative to the performance of this Agreement, including, but not
limited to storage areas for piece parts, finished goods, and refuse areas
containing scrap, rejects or other material.  SELLER will immediately report to
BUYER any breaches or suspected breaches of its security, but this reporting
will in no way relieve SELLER of its responsibilities hereunder.

 

11.                                 TECHNICAL DATA AND DATA RIGHTS

 

A.    SELLER hereby assigns to BUYER all rights in Technical Data prepared in
connection with the performance of services under this Agreement, including, but
not limited to, any reports, drawings, sketches, formulas, designs, analyses,
graphs, notes, and notebooks.  SELLER agrees that all rights, title and interest
in and to such Technical Data shall vest immediately in BUYER upon preparation.

 

B.    SELLER further agrees that all notes, drawings, designs, analyses,
memoranda, and other Technical Data prepared or produced in the performance of
services under this Agreement or produced and provided by BUYER and shall be the
sole property of BUYER; that SELLER shall not disclose such Technical Data to
any third party; and that SELLER shall mark such Technical Data with a mutually
approved restrictive use legend such as BUYER CONFIDENTIAL.

 

C.    Upon termination of this Agreement, whether by expiration, cancellation,
termination or otherwise, SELLER agrees to promptly deliver to BUYER’S
authorized representative all data, documents, and other records which relate to
the business activities of BUYER, and all other materials and security badges
which are the property of BUYER.

 

12.                                 CONFIDENTIAL INFORMATION

 

A.    SELLER agrees not to disclose to BUYER, nor use in any work it performs
for BUYER, any confidential or proprietary information belonging to others,
unless it has

 

5

--------------------------------------------------------------------------------


 

first obtained written authorization of the owner to do so, and SELLER shall not
disclose to BUYER any intellectual property of which BUYER is not authorized or
otherwise entitled to receive or use.

 

B.    One party (OWNER) may disclose to the other party (RECIPIENT) certain
information pursuant to this Agreement which the OWNER deems CONFIDENTIAL, such
information shall include, but not be limited to, all information of a
confidential or trade secret nature and is clearly designated, labeled or marked
as CONFIDENTIAL or its equivalent.

 

C.    For a period of three (3) years from the Effective Date of this Agreement,
RECIPIENT shall:

 

(1)   Not disclose any information it receives from OWNER that is marked
PROPRIETARY (or other comparable legend) to any other person, firm or
corporation; nor

 

(2)   Use such CONFIDENTIAL Information for its own benefit except as provided
herein; and

 

(3)   Restrict dissemination of such CONFIDENTIAL Information only to those
employees who must be directly involved with such CONFIDENTIAL Information; and

 

(4)   Use the same degree of care to avoid wrongful use or disclosure of such
CONFIDENTIAL Information as RECIPIENT employs with respect to its own
information of like importance.

 

D.    Information shall not be deemed CONFIDENTIAL, and RECIPIENT shall have no
obligation whatsoever with respect to any such information which:

 

(1)                Is or becomes part of the public domain without a breach of
this Agreement by the RECIPIENT; or

 

(2)   Is generally available or becomes available and known to people skilled in
their field of endeavor without a breach of this Agreement by the RECIPIENT; or

 

6

--------------------------------------------------------------------------------


 

(3)   Was at the time of receipt otherwise known to the RECIPIENT as evidenced
by written records or other writing in existence and kept in the ordinary course
of business by the RECIPIENT or by actual proof of use by the RECIPIENT prior to
the disclosure by the OWNER; or

 

(4)   Is received from a third party without similar restriction and without
breach of this Agreement; or

 

(5)   Is independently developed by RECIPIENT; or

 

(6)   Is furnished to a third party by OWNER without a similar restriction on
the third part’s rights; or

 

(7)   Is disclosed pursuant to the requirement for request of a Government
agency or disclosure is permitted by operation of law.

 

E.    In the event CONFIDENTIAL information is orally disclosed by the OWNER
thereof agrees to notify RECIPIENT of such oral disclosure, and reduce same to
writing or other tangible media within thirty (30) days of such oral disclosure,
referencing the place and date thereof, and the names of the employees of
RECIPIENT to whom such oral disclosure was made.

 

F.    The parties agrees that all CONFIDENTIAL Information received hereunder is
and will remain the property of the OWNER and that such CONFIDENTIAL Information
shall not be copied or reproduced without the express written permission of the
OWNER, except for such copies as may be absolutely necessary in order to perform
tasks for the benefit of the OWNER.

 

G.    After the tasks relating to the use of CONFIDENTIAL Information are
completed and upon written request, RECIPIENT will return all of such
CONFIDENTIAL Information to the OWNER along with all copies and/or derivatives
made, including copies of portions of such CONFIDENTIAL Information, or certify
by written memorandum that all such Confidential Information has been destroyed,
except that RECIPIENT may retain archival copies of the CONFIDENTIAL
Information, which are to be used only in case of a dispute concerning this
Agreement.

 

H.    Upon the execution of this Agreement, each party shall appoint in writing
its Data Control Coordinator for the receipt and dispatch, on its behalf, of all
CONFIDENTIAL Information it receives from or dispatches to the other party
hereunder.  Each party may change its Data Control Coordinator by giving the
other party written notice thereof.

 

7

--------------------------------------------------------------------------------


 

I.    SELLER agrees that it will not use its knowledge of BUYER’S business for
its benefit or for the benefit of any third party, or divulge to others
information or data concerning BUYER’S business affairs, including the names of
customers, name and qualifications of employees, organizational structures,
number and character of contracts, marketing or manufacturing processes,
equipment, or strategies, products, facilities, prices, terms or other
particulars of BUYER’S business, whether by sale, gift, or any device,
subterfuge, or evasion.  SELLER will, in all things and in good faith, protect
the good will of BUYER’S business affairs acquired prior to and during the term
of this agreement.

 

13.                                 INTELLECTUAL PROPERTY

 

A.    Seller agrees to disclose promptly, and agrees to and does hereby assign
to BUYER, as BUYER’S exclusive property, seller’s right, title, and interest in
and to intellectual property, including inventions, discoveries, improvements,
ideas, and copyrights, conceived or made by seller solely, or jointly with
others, during the term of its work for BUYER which result from information made
available by BUYER to SELLER, or relate to the products, processes,
developments, equipment, supplies, facilities, research activities, or other
business activities of BUYER, or result from, or are suggested by, work which it
may perform for BUYER.

 

B.    SELLER agrees to make and maintain written records of all intellectual
property referred to in the preceding paragraph, and shall submit promptly such
records, and supplemental oral or written disclosures, to designated
representatives of BUYER.

 

C.    SELLER agrees to execute all papers, and otherwise proper assistance, at
BUYER’S request and expense, during and subsequent to its work for BUYER, to
enable BUYER or its nominees to obtain patents, copyrights, and legal protection
for intellectual property in any country.

 

D.    As a precondition to the assignment of any of its employees to perform
services under this Agreement, SELLER shall inform each employee who will
perform services under this Agreement of the obligations of confidentiality and
of the agreement on intellectual property entered into in this Agreement prior
to such assignment.

 

14.                                 TRADEMARKS

 

SELLER may be required, as part of this services hereunder, to apply BUYER’S
name, trademark or logo (hereafter collectively Marks) to the assembled products
or parts thereof.  SELLER shall not acquire nor claim any rights, title or
interest in BUYER’S Marks nor shall SELLER use BUYER’S Marks in any other
manner.  All such Marks are and will remain the property of BUYER’S.

 

8

--------------------------------------------------------------------------------


 

15.                                 EXPORT / RE-EXPORT;

 

SELLER agrees that it will not in any form export, re-export, resell, ship or
divert or cause to be exported, re-exported, resold, shipped or diverted,
directly, or indirectly, any product or Technical Data furnished or first
created hereunder to any other party or to any country for which the United
States Government or any agency thereof, at the time of export or re-export,
requires an export license or any other government approval without first
obtaining such license or government approval and the written approval of BUYER.

 

16.                                 INSURANCE

 

SELLER shall bear all risk of loss or damage to material owned by BUYER while it
is in SELLER’S possession.  SELLER shall have and maintain insurance coverage at
its expense against any loss or damage to all such material whether caused by
fire, theft, vandalism or misconduct, or by the negligence of SELLER, is
employees or agents.  Such insurance shall be in an amount and form satisfactory
to BUYER.

 

17.                                 AUDIT

 

BUYER shall have the right, upon prior written notice to SELLER, to audit
SELLER’S inventory records, SELLER’S processes, and SELLER’S security
procedures, with regard to the work performed for BUYER pursuant to this
Agreement as frequently as reasonably deemed necessary by BUYER.  SELLER shall
fully cooperate with BUYER’S exercise of such rights.

 

18.                                 FORCE MAJEURE

 

A.    Neither party will be liable for delay in performance or failure to
perform, in whole or in part due to labor dispute, strike, war or act of war
(whether actual declaration is made or not), insurrection, riot, civil
commotion, act of public enemy, fire, flood or other act of God, or the acts of
any governmental authority, or other causes beyond the control of such party.

 

B.    The party experiencing such cause or delay shall immediately notify the
other party of the circumstances which may prevent or significantly delay its
performance hereunder, and shall use its best efforts to alleviate the effects
of such cause or delay.

 

C.    The party experiencing such cause or delay shall be entitled to a
day-for-day slip in the schedule for its performance, except that the other
party shall be entitled to terminate this Agreement or any affected orders for
its convenience in such event.

 

9

--------------------------------------------------------------------------------


 

19.                                 AGREEMENT COORDINATORS

 

Within ten (10) days after the execution of this Agreement by the parties, each
party shall appoint an Agreement Coordinator who shall be responsible for all
matters regarding the management of this Agreement and for the performance of
the duties of its respective party.  If either party changes its coordinator it
shall inform the other party in writing of such change.

 

20.                                 APPLICABLE LAW / ALTERNATIVE DISPUTE
RESOLUTION

 

A.    BUYER and SELLER agree that they shall attempt to settle any claim or
controversy arising out of this Agreement through consultation and negotiation
in the spirit of mutual friendship and cooperation.  If any such attempt shall
fail, then the dispute shall first be submitted to a mutually acceptable neutral
advisor for initial fact finding and mediation.  Neither party shall
unreasonably withhold acceptance of such advisor, and selection of such an
advisor shall be made within forty five (45) days after written notice by one of
the parties for such fact finding and mediation.  The cost of such fact finding
and mediation, and of any other subsequent alternative dispute resolution agreed
upon by the parties, shall be shared equally by BUYER and SELLER.

 

B.    Any dispute which the parties cannot so resolve between themselves in good
faith within six months of the date of the initial demand by either party for
such fact finding shall be finally determined by a court within the state of
Oregon.

 

21.                                 MISCELLANEOUS

 

A.    SELLER warrants that the assembly and manufacture performed hereunder
shall not use any Class one Ozone Depleting Substances (ODS) as specified in
Section 601-618 of the Federal Clean Air Act, 42 U.S.C. 7661f et seq.  SELLER
further warrants that no materials provided by SELLER hereunder shall contain
and/or were produced or manufactured with a process using an ODS.

 

B.    All raw material and other components supplied by BUYER to SELLER shall be
controlled by SELLER in accordance with BUYER’S instructions, and all surplus
material and components must be returned to BUYER either at the termination of
the Agreement or upon BUYER’S written request, whichever first occurs.

 

C.    This Agreement may not be assigned or subcontracted (except to the parent
company of either firm), without prior written agreement of both parties.

 

10

--------------------------------------------------------------------------------


 

D.    SELLER hereby grants to all BUYER divisions, subdivisions, and other
affiliated companies, foreign and domestic, an option to procure services from
SELLER similar to those to be performed hereunder at the terms and conditions of
this Agreement.

 

E.    The failure of either party to exercise any right hereunder will not be
deemed to be a waiver of such rights for any subsequent breach or default, and
the failure of either party to insist upon timely or adequate performance by the
other party in any instance shall not effect that party’s right to insist upon
timely or adequate performance in the future.

 

F.    This Agreement, together with any exhibits, attachments, and appendices,
constitutes the complete and exclusive statement of the agreement and the
understanding of BUYER and SELLER relating to the manufacturing services of the
type comprehended herein.

 

G.    This Agreement supersedes all other agreements, understandings,
communications, and proposals, oral or written, between the parties relating to
the manufacturing services of the type comprehended hereunder.  Amendments or
modifications to the Agreement must be in writing and signed by the authorized
representatives of both BUYER and SELLER.

 

22.                                 NOTICES

 

A.    In any case where notification is required to be given, with regard to
this Agreement, such notice or communication will be deemed to be received when
sent as follows:  If by manual delivery or facsimile/telecopier, receipt occurs
on the day delivered.  If by class mail, receipt occurs on the third calendar
day following deposit in the mail.

 

B.    All notices shall be sent postage prepaid, or by telex, facsimile, cable
or telegraph addressed as follows:

 

If to BUYER:

 

 

If to SELLER:

 

 

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, as of the
Effective Date set forth above.

 

SELLER

 

BUYER

 

 

 

By

 

 

 

By

 

 

 

 

 

Title

 

 

 

Title

 

 

 

 

 

Date

 

 

 

Date

 

 

 

 

 

MAS/eas (File XXX)

 

C; \STDDOCS\MSA.199

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO THE MANUFACTURING SERVICES AGREEMENT (MSA)

 

between

 

Advanced Power Technology (BUYER)

 

and

 

Semiconductor Assembler & Manufacturer Sdn Bhd (SELLER)

 

DATED October 5, 2005

 

Pursuant to paragraph 2A of the above captioned MSA, the parties mutually agree
to the terms and conditions specified herein, which by this reference are
incorporated therein.

 

1.                                       The “Basic Plant” is owned by APT RF,

and is located at Montgomeryville

(hereafter BUYER)

 

2.                                       The “Contract Plant” is owned by
Semiconductor Assembler & Manufacturer

and is located in Malaysia

(hereafter SELLER)

 

3.                                       The scope of the MSA is basically the
assembly and screening of

RF Power Transistors, and comprehends

the projects listed below at the prices specified.

 

PROJECTS

 

Assembly using Manual & Automatic Equipment

Die Attach

Wire Bond

Resistance Cap Weld

Commercial Epoxy Seal

Internal Visual Inspection

JTXV Level

Screening

Electrical Test

 

--------------------------------------------------------------------------------


 

Storage Bake

Gross Leak

 

Branding

 

4.                                       In compliance with paragraph 3A of the
MSA, SELLER shall be responsible for establishing and maintaining a Quality
System in full compliance with ISO 9002 REV. 2000, latest revision.  Any changes
to SELLER’S Quality System requires written notification to BUYER prior to
implementation thereof.

 

5.                                       In compliance with paragraph 3A of the
MSA, SELLER shall be responsible for establishing and maintaining an Assembly
and Test System in full compliance with APT RF PA Document System, latest
revision.  Any changes to SELLER’S Assembly and Test System requires written
notification to BUYER prior to implementation thereof.

 

6.                                       In the event SELLER plans to make any
changes in management, its corporate organization, or in the location where the
services are to be performed, SELLER agrees to promptly notify BUYER prior to
the implementation thereof.  Upon notice of such proposed changes, BUYER may
terminate the MSA as provide in the MSA thereof.

 

7.                                       In the event SELLER plans to make any
changes in the processes, equipment, materials and designs utilized in it
performance under the MSA, SELLER agrees to promptly notify BUYER prior to the
implementation thereof.  Upon notice of such proposed changes, BUYER may
terminate the MSA as provide therein.

 

8.                                       SELLER agrees to use only materials
specified by BUYER, and shall not substitute any other material without the
express written authorization of BUYER.

 

9.                                       SELLER agrees to provide BUYER with
flow charts, travelers, procedures and baselines and such other data as
reasonably required by BUYER.

 

10.                                 SELLER shall establish control and security
of all data, documents, piece parts, materials, work-in-process, finished goods
and equipments utilized in performing its services under the MSA.

 

11.                                 BUYER shall define in writing total flow of
product and process.

 

12.                                 BUYER will provide SELLER in kit form all
necessary production material, and will be responsible for the inspection of
such materials as received by the

 

--------------------------------------------------------------------------------


 

suppliers thereof.  BUYER shall maintain all receiving inspection records and
documentation for all kited materials.

 

13.                                 SELLER is responsible for piecepart,
material and product accountability, including but not limited to, rework,
rejects and setup devices.

 

14.                                 The title to materials provided by the BUYER
to the SELLER under the MSA shall remain with the BUYER, and such materials
shall not be used for the benefit of any other entity without BUYER’S express
written authorization.

 

15.                                 In the event SELLER develops an incoming
inspection process, it will notify BUYER in writing of such event, whereupon the
parties will negotiate in good faith the transfer of the procurement
responsibility from BUYER to the SELLER, which includes purchase, inspection,
documentation and traceability.

 

16.                                 SELLER shall establish and maintain a
Calibration System in full compliance with ANSI/NCSL Z540-1-1994, latest
revision.

 

17.                                 SELLER shall be responsible for the
establishment and enforcement of a Material Control Procedure that maintains
control of BUYER’S products while at SELLER’S facility or while in transit to
BUYER’S facility.

 

18.                                 SELLER shall establish and support a
mutually acceptable “feedback loop” for the reporting and of nonconforming
material.  Any nonconforming material shall be promptly returned to the BUYER.

 

19.                                 SELLER shall develop and implement a
Statistical Process Control Program that is mutually acceptable to the parties. 
The Statistical Process Control Program shall be in full compliance with
ISO-9002 REV. 2000, latest revision.

 

20.                                 SELLER shall be responsible for maintaining
and supplying traceability documentation and records to BUYER.  These documents
include, but are not limited to, travelers, process monitor data, incoming
records, training records, calibration records, etc. and shall be retained a
minimum of five (5) years.  Upon expiration or termination of the MSA, all
original records, and any copies thereof, shall be returned to BUYER within
sixty (60) days after such expiration or termination of the MSA.

 

3

--------------------------------------------------------------------------------


 

21.                                 Product supplied by SELLER under the MSA
shall be manufactured under controlled conditions using quality assurance
methods and systems, such as, work environment, frequency of monitors, monitor
location, level of inspection, personnel training, which have been approved by
the BUYER and shall be subject to audit as specified in the MSA.

 

22.                                 BUYER shall (a) maintain inventories of
completed product, (b) supply any necessary military documentation, (c) be
responsible for qualification of product and date code assignment, (d) be
responsible for compiling and maintaining the retention reports and PPM data in
full compliance with APT RF PA Document System, latest revision.

 

23.                                 All items specified under the MSA shall be
stored and packaged in a manner that prevents damage or deterioration in
accordance with generally accepted practices.  All storage of materials,
packaging materials and methods for storage must be approved by the BUYER.

 

24.                                 SELLER will provide lead-free products when
directed by BUYER in compliance with the lead-free initiative established by the
BUYER.  No changes to the established lead-free initiative without written
authorization of the BUYER.

 

IN WITNESS WHEREOF, the parties hereto execute this Attachment A effective as of
                                                    .

 

 

ADVANCED POWER TECHNOLOGY (BUYER)

 

(SELLER)

 

 

BY

 

 

BY

 

 

 

 

TITLE

 

 

TITLE

 

 

 

 

DATE

 

 

DATE

 

 

 

 

MAS/eas  (File XXX)

C:\MSASTD.199

 

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

System
No

 

Company
Asset No

 

Acquisition
Date

 

In
Service
Date

 

Location

 

Description

 

Mfg Serial No

123

 

871-880/931-952

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MACRO XT EQUIP (MOTOROLA)

 

 

124

 

953-956/961-976

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MOTOROLA S-08

 

 

167

 

1127-32,1133,1135

 

04/07/04

 

04/15/04

 

MALAYSIA

 

TESEC TESTER

 

45540-0957, 45210-0094,

193

 

1223

 

05/31/02

 

05/31/02

 

MALAYSIA

 

EUTECTIC WIRE BONDER W/MICROSCOPE

 

16124

194

 

1248

 

05/31/02

 

05/31/02

 

MALAYSIA

 

EUTECTIC WIRE BONDER W/MICROSCOPE

 

16125

195

 

1228

 

05/31/02

 

05/31/02

 

MALAYSIA

 

KULICKE & SOFFA

 

958

197

 

1217

 

05/31/02

 

05/31/02

 

MALAYSIA

 

COUNTING SCALE

 

980502

213

 

1217

 

05/31/02

 

05/31/02

 

MALAYSIA

 

COUNTING SCALE

 

980502

214

 

1238

 

05/31/02

 

05/31/02

 

MALAYSIA

 

BRANDING MACHINE

 

740786

215

 

1237

 

05/31/02

 

05/31/02

 

MALAYSIA

 

CAPPING SYSTEM

 

300076

216

 

1233

 

05/31/02

 

05/31/02

 

MALAYSIA

 

COMPUTER FOR K&S 1470

 

4747

217

 

1218

 

05/31/02

 

05/31/02

 

MALAYSIA

 

DIE BONDER

 

4386

218

 

1226

 

05/31/02

 

05/31/02

 

MALAYSIA

 

DIE BONDER

 

14105

219

 

1242

 

05/31/02

 

05/31/02

 

MALAYSIA

 

GRAM FORCE GAUGE

 

NA

220

 

1266

 

05/31/02

 

05/31/02

 

MALAYSIA

 

HOT PLATE

 

NA

221

 

1267

 

05/31/02

 

05/31/02

 

MALAYSIA

 

HOT PLATE

 

6429083

222

 

1268

 

05/31/02

 

05/31/02

 

MALAYSIA

 

HOT PLATE

 

 

223

 

1249

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

224

 

1244

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

225

 

1227

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

226

 

1224

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

227

 

1235

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

228

 

1229

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

229

 

1245

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

230

 

1219

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MICROSCOPE LOW POWER, BAUSCH & LOMB

 

 

231

 

1243

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MOISTURE ANALYZER FOR WELDER

 

NA

 

--------------------------------------------------------------------------------


 

System
No

 

Company
Asset No

 

Acquisition
Date

 

In
Service
Date

 

Location

 

Description

 

Mfg Serial No

232

 

1231

 

05/31/02

 

05/31/02

 

MALAYSIA

 

MONITOR FOR K&S 1470

 

191681

233

 

1240

 

05/31/02

 

05/31/02

 

MALAYSIA

 

OVEN FOR WELDER

 

1413-02

234

 

1225

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

16684

235

 

1230

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

2461

236

 

1251

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

3512

237

 

1253

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

2485

238

 

1220

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

12059

239

 

1247

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

14543

240

 

1236

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TEMPERATURE CONTROLLER

 

15782

241

 

1273

 

05/31/02

 

05/31/02

 

MALAYSIA

 

THERMOMETER, FLUKE

 

6844059

242

 

1246

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TO-60 CRIMPING MACHINE

 

 

243

 

1241

 

05/31/02

 

05/31/02

 

MALAYSIA

 

TRANSFORMER FOR WELDER

 

43912

244

 

1232

 

05/31/02

 

05/31/02

 

MALAYSIA

 

ULTRASONIC GENERATOR

 

7669

245

 

1239

 

05/31/02

 

05/31/02

 

MALAYSIA

 

WELDER

 

1413-00

246

 

1234

 

05/31/02

 

05/31/02

 

MALAYSIA

 

WIRE BONDER

 

1021

247

 

 

 

04/22/05

 

05/01/05

 

MALAYSIA

 

WEDGE BONDER, K&S 1474 AUTOMATIC

 

 

 

--------------------------------------------------------------------------------